Case 1:21-cr-00344-JDB Document 15-1 Filed 05/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 21 CR 344 (JDB)
ABRAM M. MARKOFSKI,

Defendant.

 

DECLARATION OF BRIAN C. SPAHN IN SUPPORT OF MOTION TO
ADMIT ATTORNEY JONAS B. BENAREK PRO HAC VICE

 

I, Brian C. Spahn, under penalty of perjury, make this declaration in support
of the Motion to Admit Attorney Jonas B. Bednarek pro hac vice.
1. I am a member of the bar of this Court.
2. Attorney Bednarek’s contact information is as follows:
Jonas B. Bednarek
Hurley Burish, S.C.
33 East Main Street, Suite 400
Madison, WI 53703
(608) 257-0945
jbednarek@hurleyburish.com

3. Attorney Bednarek is a member in good standing of the Wisconsin

bar. He has provided me with a Certificate of Good Standing issued by the
Case 1:21-cr-00344-JDB Document 15-1 Filed 05/19/21 Page 2 of 2

Wisconsin Supreme Court on May 11, 2021. He has been admitted to the bar of
Wisconsin's federal courts, including the Western District of Wisconsin and
Eastern District of Wisconsin, and he has been admitted to the bar of the Seventh
Circuit Court of Appeals.

4. Attorney Bednarek has not been disciplined by any bar.

5. Attorney Bednarek has not been previously admitted pro hac vice in
this Court.
6. Attorney Bednarek does not engage in the practice of law from an

office located in the District of Columbia, and he is not a member of the District of
Columbia Bar, nor does he have an application for membership pending.
Ds The Motion and this declaration are accompanied by a payment of

$100, as required by LOCAL RULE 83.2(d).

Brian C. Spahn

 
